DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see Applicant’s Arguments/Remarks, filed November 2, 2021 with respect to the 35 U.S.C. 102 rejections have been fully considered and are persuasive in view of the amendments to the claims incorporating the previously indicated allowable subject matter of claims 4, 11, or 18.  The previous 35 U.S.C. 102(a)(1) rejections of claims 1-20 have been withdrawn. 

Allowable Subject Matter
3.	Claims 1 to 20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Cella (US Pat. Pub. 2018/0299878) fails to anticipate or render obvious one or more computer-readable storage media having program instructions stored thereon to facilitate synchronization of industrial assets in an industrial automation environment, wherein the program instructions, when executed by a computing system, direct the computing system to at least: feed the time-series industrial process data into a machine learning model associated with the industrial automation process to dynamically generate a process duration prediction for a first one of the process subsystems and responsively determine an updated set point for a second one of the process subsystems based on the process duration prediction for the first one of the process subsystems, wherein the updated set point for the second one of the process subsystems compensates for a delay in completion of the first one of the process subsystems, in combination with the rest of the claim limitations as claimed and defined by the Applicant. 
Claim 8 is allowed because the closest prior art, Cella (US Pat. Pub. 2018/0299878) fails to anticipate or render obvious a method to facilitate synchronization of industrial assets in an industrial automation environment, the method comprising: feeding the time-series industrial process data into a machine learning model associated with the industrial automation process to dynamically generate a process duration prediction for a first one of the process subsystems and responsively determine an updated set point for a second one of the process subsystems based on the process duration prediction for the first one of the process subsystems, wherein the updated set point for the second one of the process subsystems compensates for a delay in completion of the first one of the process subsystems, in combination with the rest of the claim limitations as claimed and defined by the Applicant.  
Claim 15 is allowed because the closest prior art, Cella (US Pat. Pub. 2018/0299878) fails to anticipate or render obvious an apparatus to facilitate synchronization of industrial assets in an industrial automation environment, the apparatus comprising:  program instructions stored on the one or more computer-readable storage media that, when executed by a processing system, direct the processing system to at least: feed the time-series industrial process data into a machine learning model associated with the industrial automation process to dynamically generate a process duration prediction for a first one of the process subsystems and responsively determine an updated set point for a second one of the process subsystems based on the process duration prediction for the first one of the process subsystems, wherein the updated set point for the second one of the process subsystems compensates for a delay in completion of the first one of the process subsystems, in combination with the rest of the claim limitations as claimed and defined by the Applicant. 
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL D. LEE
Examiner
Art Unit 2862



/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        1/13/2022